United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
G.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jersey City, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0322
Issued: July 12, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge
JURISDICTION
On December 8, 2015 appellant filed a timely appeal of an August 6, 2015 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from June 5, 2013, the date of the most recent OWCP merit decision, to the filing of the
current appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of appellant’s claim.2
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits of her claim under 5 U.S.C. § 8128(a).

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted evidence with her appeal to the Board. The Board cannot consider
this evidence as its review of the case is limited to the evidence of record which was before OWCP at the time of
its final decision. 20 C.F.R. § 501.2(c); see Steven S. Saleh, 55 ECAB 169 (2003).

FACTUAL HISTORY
On March 11, 2015 appellant, appellant then a 41-year-old mail handler, filed an
occupational disease claim (Form CA-2) alleging that her employment caused a cyst on her left
wrist with tingling and numbness in the left hand. She indicated that she became aware of this
disease or illness on December 4, 2014. Appellant did not stop work.
In a February 11, 2015 statement, appellant noted that late in November 2014 she noticed
that a cyst was appearing on the inside of her left wrist and it got bigger over the next few weeks.
She explained that, as she used her hands, she felt a tingling sensation and numbness in her left
hand and fingers. Appellant indicated that her physician drained the cyst. She related that it was
gone for about a month and a half and reappeared. Appellant advised that her physician was
concerned and recommended further treatment.
Appellant described her employment activities which included pulling and lifting mail
sacks up to 70 pounds from a slide and roller table which strained her wrists. She noted that it
was mostly on the left side, placing more stress on her left hand and wrist. Furthermore,
appellant loaded and unloaded mail trucks which required heavy and repetitive lifting of boxes
and sacks. She indicated that she worked a minimum of 40 hours a week, 8 hours a day.
Appellant advised that she previously had a ganglion cyst in 2007, while working as a mail
carrier. She noted that she changed to a mail handler, to alleviate the stress on her wrists.
Appellant indicated that it recurred in 2012, but she explained that the prior cysts did not cause
numbness or tingling. She indicated that she was losing sensation and dropping things.
In a letter dated February 18, 2015, the employing establishment controverted the claim
explaining that appellant had not previously reported that she was experiencing discomfort in
any way.
In a February 10, 2015 report, Dr. Robert Lombardi, a Board-certified orthopedic
surgeon, noted that appellant presented for reevaluation of a left wrist ganglion cyst. He
explained that on December 4, 2014 appellant had received an aspiration of fluid and a cortisone
injection to the left wrist for a ganglion cyst and a carpal tunnel brace for support. Dr. Lombardi
advised that appellant indicated that her symptoms had not improved since her last visit and had
returned since working with a repetitive motion. He also noted that appellant reported dropping
objects due to her condition. Dr. Lombardi examined appellant’s left wrist and found a large,
marble-sized cyst on the left wrist. He diagnosed ganglion cyst on the left and possible carpal
tunnel, pending electromyography (EMG) scan results. Dr. Lombardi opined that, based upon
the history of injury and his examination, the current orthopedic complaints were causally related
to her work as she had to manipulate, hold, and grasp on an ongoing basis. He requested
authorization for the EMG and carpal tunnel surgery.
By letter dated April 20, 2015, OWCP advised appellant that additional factual and
medical evidence was needed and allotted appellant 30 days within which to submit the
requested information. It specifically noted that a physician’s opinion explaining how
employment activities caused or aggravated her medical condition had not been provided.

2

By decision dated June 5, 2015, OWCP denied appellant’s claim. It found that the
medical evidence of record did not demonstrate that the claimed medical condition was related to
the established work-related events.
On July 30, 2015 appellant requested reconsideration on an appeal request form dated
July 16, 2015.
In a decision dated August 6, 2015, OWCP denied appellant’s request for reconsideration
finding that, as she neither raised substantive legal questions, nor submitted new and relevant
evidence, her request was insufficient to warrant review of its prior decision.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,3
OWCP’s regulations provides that a claimant must: (1) show that OWCP erroneously
applied or interpreted a specific point of law; (2) advance a relevant legal argument not
previously considered by OWCP; or (3) constitute relevant and pertinent new evidence not
previously considered by OWCP.4 To be entitled to a merit review of an OWCP decision
denying or terminating a benefit, a claimant’s application for review must be received within
one year of the date of that decision.5 When a claimant fails to meet one of the above
standards, OWCP will deny the application for reconsideration without reopening the case
for review on the merits.6
ANALYSIS
In the present case, appellant has not shown that OWCP erroneously applied or
interpreted a specific point of law; nor has she advanced a relevant legal argument not previously
considered by OWCP. She merely completed a request for reconsideration form, but she did not
submit any evidence or argument with her request.
Further, appellant’s reconsideration request failed to submit any relevant and pertinent
new evidence. As such, the Board finds that OWCP did not abuse its discretion in refusing to
reopen appellant’s claim for a review on the merits in its August 6, 2015 decision.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits of her claim under 5 U.S.C. § 8128(a).

3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.606(b)(3).

5

Id. at § 10.607(a).

6

Id. at § 10.608(b).

3

ORDER
IT IS HEREBY ORDERED THAT the August 6, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 12, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

